


Exhibit 10.5

 

FOURTH AMENDMENT TO CREDIT AGREEMENT

 

This FOURTH AMENDMENT TO CREDIT AGREEMENT (“Amendment”), dated as of January 22,
2009, among THE RYLAND GROUP, INC., a Maryland corporation (the “Borrower”), the
Lenders that are identified on the signature pages hereto and JPMORGAN CHASE
BANK, N.A., as Agent (the “Agent”).

 

RECITALS

 

WHEREAS, the Borrower, the Lenders identified on the signature pages hereto,
certain other Lenders and Agent are parties to that certain Credit Agreement
dated as of January 12, 2006 (as amended by First Amendment to Credit Agreement
dated as of October 17, 2007, a Second Amendment to Credit Agreement dated as of
February 15, 2008, a Third Amendment to Credit Agreement dated as of June 27,
2008 and as it may be further amended, renewed and restated from time to time,
the “Credit Agreement”) (all capitalized terms not defined herein shall have the
meanings given such terms in the Credit Agreement);

 

WHEREAS, the Borrower and the Lenders desire to amend the Credit Agreement for
the purposes hereinafter set forth;

 

NOW, THEREFORE, for good and valuable consideration, the parties hereto hereby
agree as follows:

 


1.                                       AMENDMENT OF ARTICLE 1.


 


(A)                          AMENDED DEFINITIONS.  THE FOLLOWING DEFINED TERMS
IN ARTICLE I OF THE CREDIT AGREEMENT ARE HEREBY AMENDED AND RESTATED IN THEIR
ENTIRETY TO READ AS FOLLOWS:


 

“Alternate Base Rate” shall mean, for any day, a rate per annum equal to (i) the
greatest of (a) the Prime Rate in effect on such day, (b) the Federal Funds
Effective Rate in effect on such day plus ½ of 1% and (c) the Adjusted LIBO Rate
for a one month Interest Period on such day (or if such day is not a Business
Day, the immediately preceding Business Day) plus 1%, provided that, for the
avoidance of doubt, the Adjusted LIBO Rate for any day shall be based on the
rate appearing on the Reuters BBA Libor Rates Page 3750 (or on any successor or
substitute page of such page) at approximately 11:00 a.m. London time on such
day plus (ii) the Applicable Margin for the Alternate Base Rate.  Any change in
the Alternate Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or the Adjusted LIBO Rate shall be effective from and including
the effective date of such change in the Prime Rate, the Federal Funds Effective
Rate or the Adjusted LIBO Rate, respectively.

 

“Applicable Margin” means a rate per annum equal to the “Applicable Margin” as
determined from time to time pursuant to the Pricing Schedule.

 

“Consolidated Interest Incurred” means, for any period, for the Borrower and the
Guarantors (specifically excluding any Subsidiaries that are not Guarantors) on
a consolidated basis, interest expense plus interest capitalized into inventory
in such period less interest income included in revenues in determining
Consolidated Net Income for such period.  To the extent that under GAAP premiums
on prepayment of Indebtedness would be included in interest expense, such
premiums shall not be included in Consolidated Interest Incurred.

 


 

“Interest Coverage Ratio” means, as of the end of each fiscal quarter of the
Borrower, for the twelve-month period ending on such date, the ratio of
(a) EBITDA for the applicable period to (b) Consolidated Interest Incurred for
the applicable period.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Fed. Board to which the Agent is subject with respect to the
Adjusted LIBO Rate, for eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D of the Fed. Board).  Such reserve
percentages shall include those imposed pursuant to Regulation D.  Eurodollar
Loans shall be deemed to constitute eurocurrency funding and to be subject to
such reserve requirements without benefit of or credit for proration, exemptions
or offsets that may be available from time to time to any Lender under
Regulation D or any comparable regulation.  The Statutory Reserve Rate shall be
adjusted automatically on and as of the effective date of any change in any
reserve percentage.

 

“Unrestricted Cash” means cash and Cash Equivalents of the Borrower and the
Guarantors (including cash and Cash Equivalents in the Liquidity Reserve
Account) that are free and clear of Liens and not subject to any restrictions on
the use thereof to pay Indebtedness or other obligations of the Borrower and
Guarantors.  Unrestricted Cash deposited into a Liquidity Reserve Account shall
not be subject to a “deposit arrangement” constituting a Lien under this
Agreement or, for purposes of this definition, be construed as subject to
restrictions on use solely by reason of being held in such Liquidity Reserve
Account.

 


(B)                         DELETED DEFINITIONS.  THE DEFINITIONS OF “BASE CD
RATE” AND “THREE-MONTH SECONDARY CD RATE” ARE DELETED IN THEIR ENTIRETY FROM
ARTICLE 1 OF THE CREDIT AGREEMENT.


.


(C)                          ADDITIONAL DEFINITIONS.  THE FOLLOWING DEFINED
TERMS ARE HEREBY ADDED TO ARTICLE 1 OF THE CREDIT AGREEMENT IN CORRECT
ALPHABETICAL ORDER:


 

“ACFFO Ratio” means, for the period ending the last day of any fiscal quarter of
the Borrower, the ratio of (i) Adjusted Cash Flow from Operations for the four
fiscal quarters then ended to (ii) Consolidated Interest Incurred by the
Borrower and the Guarantors (specifically excluding any Subsidiaries that are
not Guarantors) on a consolidated basis for such four fiscal quarters.

 

“Adjusted Cash Flow From Operations” means, as of the end of any fiscal quarter
of the Borrower, the sum of (a) cash provided by (used in) operating activities
for the Borrower and the Guarantors, as calculated using the “net cash provided
by (used in) operating activities” line of the Borrower’s and the Guarantors’
(specifically excluding any Subsidiaries that are not Guarantors) consolidated
statement of cash flow for the four consecutive fiscal quarters then ended as
determined in accordance with GAAP, plus Consolidated Interest Incurred by the
Borrower and Guarantors (specifically excluding any Subsidiaries that are not
Guarantors) on a consolidated basis for such four consecutive fiscal quarters.

 

“Compliance Date” means, with respect to any fiscal quarter, the date on which
annual or quarterly financials statements for the period ending on the last day
of such fiscal quarter are required to be furnished with respect thereto as set
forth in Section 6.1(a) or Section 6.1(b), without regard to whether such
financial statements are actually furnished on such date.

 

2


 

“Defaulting Lender” means any Lender, as determined by the Agent, that has
(a) failed to fund any portion of its Loans or participations in Letters of
Credit or Swing Line Loans within five Business Days of the date required to be
funded by it hereunder, (b) notified the Borrower, Agent, the LC Issuer or the
Swing Line Lender in writing that it does not intend to comply with any of its
funding obligations under this Agreement, (c) otherwise failed to pay over to
the Agent or any other Lender any other amount required to be paid by it
hereunder within three Business Days of the date when due, unless the subject of
a good faith dispute, or (d) (i) becomes or is insolvent or (ii) becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee or custodian appointed for it, or consents to any such
proceeding or appointment.

 

“Deferred Tax Valuation Allowance” means any valuation allowance applied to
deferred income tax assets as a result of the application of FASB Statement 109,
Accounting for Income Taxes or as otherwise determined in accordance with GAAP
and included in the financial statements of the Borrower.

 

“Fourth Amendment Effective Date” means the date on which the Fourth Amendment
to this Agreement dated as of January 22, 2009 among the Borrower, the Agent and
the Lenders becomes effective in accordance with its terms.

 

“Liquidity Reserve Account” means a segregated account(s) maintained by the
Borrower with Liquidity Reserve Banks, free and clear of any and all Liens into
which account deposits shall be made, and may be withdrawn only, as provided in
Section 6.26.  Unrestricted Cash deposited into a Liquidity Reserve Account
shall not cease to be Unrestricted Cash solely by reason of being held in such
Liquidity Reserve Account.

 

“Liquidity Reserve Bank” means a Lender (other than a Defaulting Lender)
designated by the Borrower from time to time in accordance with Section 6.26.

 

“Liquidity Test” has the meaning set forth in Section 6.26(a).

 


(D)                                 DEFINITION OF “ADJUSTED LIBO RATE”.  THE
DEFINITION OF “ADJUSTED LIBO RATE” IN ARTICLE I OF THE CREDIT AGREEMENT IS
HEREBY AMENDED TO DELETE THE FRACTION “1/100” AND TO INSERT IN LIEU THEREOF THE
FRACTION “1/16.”


 


(E)                                  DEFINITION OF “BORROWING BASE”.  CLAUSE
(A) IN THE DEFINITION OF “BORROWING BASE” IN ARTICLE I OF THE CREDIT AGREEMENT
IS HEREBY AMENDED AND RESTATED IN ITS ENTIRETY TO READ AS FOLLOWS:


 


(A)                                  (I) 100% OF THE UNRESTRICTED CASH OF THE
BORROWER AND THE GUARANTORS IN EXCESS OF $25,000,000 MINUS (II) THE SUM OF THE
OUTSTANDING PRINCIPAL AMOUNT OF ALL REVOLVING LOANS AND SWING LINE EXPOSURE.


 


(F)                                    DEFINITION OF “PERMITTED LEVERAGE
RATIO”.  THE DEFINITION OF “PERMITTED LEVERAGE RATIO” IN ARTICLE I OF THE CREDIT
AGREEMENT IS HEREBY DELETED IN ITS ENTIRETY.


 


(G)                                 DEFINITION OF “SENIOR PERMITTED DEBT”.  THE
DEFINITION OF “SENIOR PERMITTED DEBT” IN ARTICLE I OF THE CREDIT AGREEMENT IS
AMENDED TO REPLACE THE PARENTHETICAL EXPRESSION “(SPECIFICALLY EXCLUDING THE
INDEBTEDNESS OF ANY SUBSIDIARY THAT IS NOT A GUARANTOR)” WITH THE PARENTHETICAL
EXPRESSION “(SPECIFICALLY EXCLUDING THE INDEBTEDNESS OF ANY SUBSIDIARY THAT IS
NOT A GUARANTOR, LC EXPOSURE IN THE AMOUNT OF ANY CASH COLLATERAL THEREFOR HELD
PURSUANT TO SECTIONS 2.19.12 OR 2.23(B) AND SWING LINE EXPOSURE IN THE AMOUNT OF
ANY COLLATERAL THEREFOR HELD PURSUANT TO SECTION 2.23(B)).”


 


3



 


2.                                       REDUCTION OF AGGREGATE COMMITMENT. 
PURSUANT TO SECTION 2.5.2 OF THE CREDIT AGREEMENT, THE AGGREGATE COMMITMENT IS
HEREBY REDUCED FROM $550,000,000 TO $200,000,000, ALLOCATED TO EACH LENDER’S
COMMITMENT RATABLY.  THE AMOUNTS OF THE REDUCED COMMITMENTS OF THE LENDERS ARE
SET FORTH IN SCHEDULE I HERETO.  THE TEXT OF SECTION 2.5.2 IS NUMBERED “(I)” AND
IMMEDIATELY THEREAFTER, A NEW SUBSECTION (II) IS INSERTED TO READ AS FOLLOWS:


 


(II)                                  IN THE EVENT THAT THE CONSOLIDATED
TANGIBLE NET WORTH DETERMINED AS OF THE LAST DAY OF ANY FISCAL QUARTER IS LESS
THAN $400,000,000, THEN EFFECTIVE AS OF THE COMPLIANCE DATE FOR SUCH FISCAL
QUARTER, THE AGGREGATE COMMITMENT SHALL BE PERMANENTLY REDUCED TO $150,000,000
AND MAY NOT THEREAFTER BE INCREASED.  SUCH REDUCTION OF THE AGGREGATE COMMITMENT
SHALL REDUCE THE COMMITMENTS OF THE LENDERS RATABLY.  IF THE AGGREGATE CREDIT
EXPOSURE EXCEEDS THE AGGREGATE COMMITMENT AS SO REDUCED, THE BORROWER SHALL, ON
OR BEFORE SUCH COMPLIANCE DATE, (I) REPAY OUTSTANDING LOANS TO THE EXTENT
NECESSARY TO REDUCE THE AGGREGATE CREDIT EXPOSURE TO THE AMOUNT OF THE AGGREGATE
COMMITMENT AND (II) IF THE AGGREGATE CREDIT EXPOSURE UPON SUCH REPAYMENT WOULD
EXCEED THE AGGREGATE COMMITMENT, PAY TO THE AGENT AN AMOUNT EQUAL TO THE AMOUNT
BY WHICH THE AGGREGATE CREDIT EXPOSURE (FOLLOWING THE REPAYMENT UNDER CLAUSE
(I) ABOVE) EXCEEDS THE AGGREGATE COMMITMENT, WHICH PAYMENT UNDER THIS CLAUSE
(II) SHALL BE HELD IN A FACILITY LC COLLATERAL ACCOUNT IN ACCORDANCE WITH AND
SUBJECT TO THE TERMS OF SECTION 2.19.12; PROVIDED THAT, TO THE EXTENT NOT
APPLIED TO REIMBURSE AN LC ISSUER FOR REIMBURSEMENT OBLIGATIONS, SUCH AMOUNT
SHALL BE RETURNED TO THE BORROWER FROM TIME TO TIME TO THE EXTENT THAT THE
AMOUNT DEPOSITED EXCEEDS BY MORE THAN $2,000,000 THE AMOUNT BY WHICH THE
AGGREGATE CREDIT EXPOSURE EXCEEDS THE AGGREGATE COMMITMENT.


 


3.                                       INCREASES IN AGGREGATE COMMITMENTS. 
THE THIRD SENTENCE OF SUBSECTION 2.5.3(I) OF THE CREDIT AGREEMENT IS AMENDED TO
REPLACE THE AMOUNT OF “$1,500,000,000” IN CLAUSE (D) WITH THE
AMOUNT”$300,000,000,” TO DELETE THE WORD “AND” BEFORE CLAUSE (I), TO INSERT THE
WORD “AND” AT THE END OF CLAUSE (I) AND TO INSERT THE FOLLOWING NEW CLAUSE
(J) IMMEDIATELY THEREAFTER:


 


(J) THE CONSOLIDATED TANGIBLE NET WORTH SET FORTH ON ANY COMPLIANCE CERTIFICATE
DELIVERED TO AGENT PRIOR TO THE INCREASE DATE PURSUANT TO SECTION 6.2(B) WAS NOT
LESS THAN $400,000,000;


 


THE FOURTH SENTENCE OF SUBSECTION 2.5.3(I) IS AMENDED TO REPLACE THE PHRASE
“CLAUSES (E) THROUGH (I)” WITH THE PHRASE “CLAUSES (E) THROUGH (J).”


 


4.                                       DEFAULTING LENDERS.  THE WORDS “OR A
DEFAULTING LENDER” ARE INSERTED AFTER THE PHRASE “IS A REJECTING LENDER” EACH
TIME SUCH PHRASE APPEARS IN SECTION 2.21(A); AND A NEW SECTION 2.23 IS HEREBY
ADDED TO THE CREDIT AGREEMENT IMMEDIATELY AFTER SECTION 2.22 TO READ AS FOLLOWS:


 


2.23                           DEFAULTING LENDERS.  NOTWITHSTANDING ANY
PROVISION OF THIS AGREEMENT TO THE CONTRARY, IF ANY LENDER BECOMES A DEFAULTING
LENDER, THEN THE FOLLOWING PROVISIONS SHALL APPLY FOR SO LONG AS SUCH LENDER IS
A DEFAULTING LENDER:


 


(A)                                  IF SUCH DEFAULTING LENDER HAS FAILED TO
FUND ANY PORTION OF ITS LOANS OR PARTICIPATIONS IN LETTERS OF CREDIT OR SWING
LINE LOANS OR OTHERWISE FAILED TO PAY OVER TO THE AGENT OR ANY OTHER LENDER ANY
AMOUNT REQUIRED TO BE PAID BY IT HEREUNDER, THE COMMITMENT AND AGGREGATE CREDIT
EXPOSURE OF SUCH DEFAULTING LENDER SHALL NOT BE INCLUDED IN DETERMINING THE
REQUIRED LENDERS FOR PURPOSES OF TAKING ANY ACTION HEREUNDER;


 


(B)                                 SUBJECT TO SECTION 2.23(D), IF ANY LC
EXPOSURE OR SWING LINE EXPOSURE EXISTS AT THE TIME A LENDER BECOMES A DEFAULTING
LENDER, THEN THE BORROWER SHALL WITHIN ONE BUSINESS DAY FOLLOWING NOTICE BY THE
AGENT CASH COLLATERALIZE SUCH DEFAULTING LENDER’S PRO RATA SHARE OF THE


 


4



 


LC EXPOSURE AND SWING LINE EXPOSURE IN ACCORDANCE WITH THE PROCEDURES SET FORTH
IN SECTION 2.19.12 (WITH REFERENCES THEREIN TO LC ISSUERS AND LC EXPOSURE BEING
CONSTRUED AS INCLUDING REFERENCES TO THE SWING LINE LENDER AND SWING LINE LOANS,
RESPECTIVELY) FOR SO LONG AS ANY SUCH LC EXPOSURE OR SWING LINE EXPOSURE IS
OUTSTANDING, AS THOUGH A DEFAULT HAD OCCURRED; PROVIDED THAT, TO THE EXTENT NOT
APPLIED TO REIMBURSE AN LC ISSUER FOR REIMBURSEMENT OBLIGATIONS OR THE SWING
LINE LENDER FOR SWING LINE EXPOSURE, AMOUNTS HELD AS CASH COLLATERAL PURSUANT TO
THIS SECTION 2.23(B) SHALL BE RETURNED TO THE BORROWER FROM TIME TO TIME (I) TO
THE EXTENT THAT SUCH AMOUNTS EXCEED BY MORE THAN $2,000,000 THE AMOUNT BY WHICH
THE DEFAULTING LENDERS’ PRO RATA SHARES OF THE AGGREGATE CREDIT EXPOSURE EXCEED
SUCH DEFAULTING LENDERS’ COMMITMENTS, (II) IN FULL IF ALL DEFAULTING LENDERS
CEASE TO BE PARTIES TO THIS AGREEMENT OR OTHERWISE CEASE TO BE DEFAULTING
LENDERS AND (III) IN AN AMOUNT EQUAL TO ANY LENDER’S PRO RATA SHARE OF SUCH CASH
COLLATERAL IF SUCH LENDER CEASES TO BE A PARTY TO THIS AGREEMENT OR OTHERWISE
CEASES TO BE A DEFAULTING LENDER.


 


(C)                                  SO LONG AS ANY LENDER IS A DEFAULTING
LENDER, THE SWING LINE LENDER SHALL NOT BE REQUIRED TO FUND ANY SWING LINE LOAN;
AND


 


(D)                                 NOTWITHSTANDING THE PROVISIONS OF SECTIONS
2.23(B), IF, WITHIN ONE (1) BUSINESS DAY FOLLOWING THE AGENT’S NOTICE UNDER
SECTION 2.23(B), THE BORROWER SHALL, BY NOTICE TO THE AGENT, ADVISE THE AGENT
THAT, IN ACCORDANCE WITH SECTION 2.21, THE BORROWER INTENDS TO EFFECT THE
ASSIGNMENT BY SUCH DEFAULTING LENDER OF ALL OF ITS RIGHT, TITLE AND INTEREST
UNDER THIS AGREEMENT TO A PERSON THAT IS NOT A DEFAULTING LENDER (SUBJECT TO AND
IN ACCORDANCE WITH THE PROVISIONS, OF SECTION 12.1), THE DATE BY WHICH THE
BORROWER SHALL BE REQUIRED TO COMPLY WITH SECTION 2.23(B) SHALL BE EXTENDED TO
THE 45TH DAY AFTER THE DATE OF THE AGENT’S NOTICE; PROVIDED THAT SUCH EXTENSION
SHALL NOT EXTEND THE DATE BY WHICH THE BORROWER IS OBLIGATED TO REPAY SWING LINE
LOANS OR CASH COLLATERALIZE LC EXPOSURE PURSUANT TO ANY OTHER PROVISION OF THIS
AGREEMENT.


 

This subsection 2.23 may not be amended without the prior written consent of the
Swing Line Lender, the LC Issuers and the Required Lenders.

 


5.                                       DIVIDENDS.  SECTION 6.16 OF THE CREDIT
AGREEMENT IS HEREBY AMENDED TO ADD A NEW SENTENCE AT THE END THEREOF TO READ AS
FOLLOWS:


 


IN NO EVENT SHALL AGGREGATE CASH DIVIDENDS PAID BY THE BORROWER IN ANY FISCAL
YEAR OF THE BORROWER ENDING AFTER THE FOURTH AMENDMENT EFFECTIVE DATE EXCEED
$10,000,000.


 


6.                                       CONSOLIDATED TANGIBLE NET WORTH. 
SECTION 6.24 OF THE CREDIT AGREEMENT IS HEREBY AMENDED AND RESTATED IN ITS
ENTIRETY TO READ AS FOLLOWS:


 

6.24                           Consolidated Tangible Net Worth.  The Borrower
shall not permit Consolidated Tangible Net Worth at any time to be less than the
sum of (a) $300,000,000 plus (b) 50% of the Consolidated Net Income (without
deduction for losses sustained during any fiscal quarter and excluding the
effect of any decrease in or reversal of any Deferred Tax Valuation Allowance
during any fiscal quarter) for each fiscal quarter subsequent to the fiscal
quarter ended December 31, 2008, plus (c) 50% of the net proceeds from any
equity offerings of the Borrower from and after December 31, 2008 plus (d) 100%
of the amount of any reduction in or reversal of any Deferred Tax Valuation
Allowance for each fiscal quarter subsequent to the fiscal quarter ended
December 31, 2008.  Notwithstanding the foregoing, in the event that the
Borrower shall at any time engage in an Acquisition with a purchase price
(determined under GAAP) equaling or exceeding $100,000,000, the minimum
Consolidated Tangible Net Worth requirement shall be adjusted to the sum of
(i) 80% of the Consolidated Tangible Net Worth at the end of the fiscal

 

5


 

quarter in which the closing of such Acquisition occurs, plus (ii) an amount
equal to 50% of the Consolidated Net Income (without deduction for losses
sustained in any fiscal quarter) for each fiscal quarter subsequent to the
closing of such Acquisition, plus (iii) 50% of the net proceeds received by the
Borrower for any capital stock issued after the closing of such Acquisition;
provided, that the Consolidated Tangible Net Worth requirement shall be adjusted
upon an Acquisition only if the resulting minimum Consolidated Tangible Net
Worth requirement is not less than the minimum Consolidated Tangible Net Worth
requirement immediately prior to giving effect to such Acquisition.

 


7.                                       PERMITTED LEVERAGE RATIO.  SECTION 6.25
OF THE CREDIT AGREEMENT IS HEREBY AMENDED AND RESTATED IN ITS ENTIRETY TO READ
AS FOLLOWS.


 


6.25                           LEVERAGE RATIO.  THE BORROWER SHALL NOT PERMIT
THE LEVERAGE RATIO AT ANY TIME TO EXCEED 55%.


 


8.                                       LIQUIDITY RESERVE.  A NEW SECTION 6.26
IS HEREBY ADDED TO THE CREDIT AGREEMENT BETWEEN SECTIONS 6.25 AND 6.27 TO READ
AS FOLLOWS:


 

6.26                           Liquidity Reserve.

 

(a)                                  If, at any time, the Borrower shall fail,
as of the last day of a fiscal quarter for the four-quarter period ending on
such date to maintain an Interest Coverage Ratio of at least 1.50 to 1.00 and an
ACCFO Ratio of at least 2.00 to 1.00 (the “Liquidity Test”), the Borrower shall,
not more than five (5) Business Days after the Compliance Date for such quarter,
cause to be on deposit in one or more Liquidity Reserve Accounts with one or
more of the Liquidity Reserve Banks (as selected by the Borrower) an amount not
less than 200% of Consolidated Interest Incurred during such four-quarter
period.  Within ten (10) days following such Compliance Date and on each
Compliance Date thereafter, the Borrower shall furnish to the Agent a
certificate confirming compliance with this Section 6.26(a) and identifying the
amounts on deposit in each Liquidity Reserve Account held by each Liquidity
Reserve Bank.

 

(b)                                 If the Borrower shall satisfy the Liquidity
Test as of the last day of any fiscal quarter for the four-quarter period ending
on such day and shall have furnished the financial statements and Compliance
Certificate required to be furnished under Sections 6.1 and 6.2 with respect to
such fiscal quarter evidencing the same, the Borrower may withdraw any and all
funds from the Liquidity Reserve Accounts and shall not thereafter be required
to maintain any Liquidity Reserve Accounts unless and until thereafter required
pursuant to the provisions of Section 6.26(a).  If, at any time that the
Borrower is required to maintain amounts on deposit in Liquidity Reserve
Accounts, the amounts on deposit in Liquidity Reserve Accounts exceed 200% of
the Consolidated Interest Incurred determined as of the end of any fiscal
quarter and the Borrower has furnished the financial statements and Compliance
Certificate required to be furnished under Sections 6.1 and 6.2 with respect to
such fiscal quarter evidencing the same, the Borrower may at any time prior to
the Compliance Date for the fiscal quarter next succeeding such fiscal quarter
withdraw from the Liquidity Reserve Accounts an aggregate amount equal to such
excess.

 

(c)                                  If at any time any Liquidity Reserve Bank
ceases to be a Lender under this Agreement or is a Defaulting Lender, all funds
held by such Liquidity Reserve Bank in a Liquidity Reserve Account shall be
immediately transferred to another Liquidity Reserve Account held by another
Liquidity Reserve Bank (as designated by the Borrower or, in the absence of such
designation, as designated by the Agent).

 

6


 

(d)                                 The failure of the Borrower to satisfy the
Liquidity Test alone shall not constitute a Default or Unmatured Default unless
the Borrower fails to make the deposits into the Liquidity Reserve Accounts and
to maintain the same as required herein.

 


9.                                       LAND INVENTORY.  SECTION 6.29 OF THE
CREDIT AGREEMENT IS HEREBY AMENDED TO DELETE THE RATIO “1.15 TO 1.00” AND TO
INSERT IN LIEU THEREOF THE RATIO “1.20 TO 1.00.”


 


10.                                 COMPLIANCE CERTIFICATE.  THE FORM OF THE
COMPLIANCE CERTIFICATE PROVIDED FOR IN THE CREDIT AGREEMENT SHALL BE MODIFIED TO
(A) ADD TO SCHEDULE 1 THERETO DISCLOSURE OF AMOUNTS, IF ANY, HELD IN EACH
LIQUIDITY RESERVE ACCOUNT WITH EACH LIQUIDITY RESERVE BANK AS OF THE RELEVANT
COMPLIANCE DATE TOGETHER WITH A COMPUTATION OF THE LIQUIDITY TEST AND (B) AS
APPLICABLE, OTHERWISE TO CONFORM TO THE OTHER TERMS OF THIS AMENDMENT.


 


11.                                 BORROWING BASE CERTIFICATE.  THE FORM OF THE
BORROWING BASE CERTIFICATE ATTACHED AS EXHIBIT A TO THE CREDIT AGREEMENT IS
REPLACED BY EXHIBIT A ATTACHED HERETO.


 


12.                                 PRICING SCHEDULE.  THE PRICING SCHEDULE
ATTACHED TO THE CREDIT AGREEMENT IS REPLACED BY THE PRICING SCHEDULE APPEARING
IMMEDIATELY PRIOR TO THE SIGNATURE PAGES HERETO, AND THE PRICING SET FORTH IN
LEVEL II OF THE PRICING SCHEDULE SHALL BE IN EFFECT AS OF THE DATE OF THIS
AMENDMENT.


 


13.                                 CONDITIONS PRECEDENT.  THIS AMENDMENT SHALL
BE EFFECTIVE AS OF THE DATE (“AMENDMENT EFFECTIVE DATE”) UPON WHICH THE
FOLLOWING CONDITIONS ARE SATISFIED:


 


(A)                          THE AGENT SHALL HAVE RECEIVED FROM THE BORROWER AND
THE REQUIRED LENDERS A COUNTERPART OF THIS AMENDMENT SIGNED ON BEHALF OF EACH
SUCH PARTY.


 


(B)                         THE AGENT SHALL HAVE RECEIVED FROM THE GUARANTORS
THE CONSENT AND AGREEMENT SUBSTANTIALLY IN THE FORM ATTACHED HERETO AS APPENDIX
I.


 


(C)                          THE AGENT SHALL HAVE RECEIVED SUCH DOCUMENTS AND
CERTIFICATES AS THE AGENT OR ITS COUNSEL MAY REASONABLY REQUEST RELATING TO THE
ORGANIZATION OR FORMATION, EXISTENCE AND GOOD STANDING OF THE BORROWER, THE
AUTHORIZATION OF THIS AMENDMENT AND ANY OTHER LEGAL MATTERS RELATING TO THE
BORROWER, THE AGREEMENT OR THIS AMENDMENT, ALL IN FORM AND SUBSTANCE
SATISFACTORY TO THE AGENT AND ITS COUNSEL.


 


(D)                         THE AGENT SHALL HAVE RECEIVED ALL FEES AND OTHER
AMOUNTS DUE AND PAYABLE ON OR PRIOR TO THE AMENDMENT EFFECTIVE DATE, INCLUDING
REIMBURSEMENT OR PAYMENT OF ALL OUT-OF-POCKET EXPENSES REQUIRED TO BE REIMBURSED
OR PAID BY THE BORROWER HEREUNDER.


 

The Agent shall notify the Borrower and the Lenders of the Amendment Effective
Date, and such notice shall be conclusive and binding.

 


14.                                 REPRESENTATIONS AND WARRANTIES.  THE
BORROWER HEREBY REPRESENTS AND WARRANTS THAT AS OF THE DATE HEREOF:


 

(a)                                  The representations and warranties of the
Borrower and each Guarantor in the Credit Agreement and the other Loan
Documents, as applicable, are true and correct in all material respects.

 

(b)                                 There exists no Default or Unmatured
Default.

 

7



 


15.                                 RATIFICATION.  THE CREDIT AGREEMENT, AS
AMENDED HEREBY, IS HEREBY RATIFIED AND REMAINS IN FULL FORCE AND EFFECT.


 


16.                                 COUNTERPARTS.  THIS AMENDMENT MAY BE
EXECUTED IN ANY NUMBER OF COUNTERPARTS, ALL OF WHICH TAKEN TOGETHER SHALL
CONSTITUTE ONE AGREEMENT AND ANY OF THE PARTIES HERETO MAY EXECUTE THIS
AMENDMENT BY SIGNING ANY SUCH COUNTERPART.


 


17.                                 CHOICE OF LAW.  THIS AGREEMENT SHALL BE
CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS (BUT WITHOUT REGARD TO THE
CONFLICT OF LAWS PROVISIONS) OF THE STATE OF NEW YORK, BUT GIVING EFFECT TO
FEDERAL LAWS APPLICABLE TO NATIONAL BANKS.

 

8


 

PRICING SCHEDULE

 

 

Level I

Level II

Level III

Rating

Ba2/BB or above

Ba3/BB-

B1/B+ or below

 

 

 

 

Leverage Ratio

< 45%

> 45% < 50%

> 50%

Applicable Margin for Eurodollar Advances

2.75%

3.25%

3.75%

Applicable Margin for Alternate Base Rate

1.75%

2.25%

2.75%

Applicable Fee Rate

0.35%

0.375%

0.5%

 

“Rating” means the higher of the publicly announced ratings of the Borrower’s
senior unsecured public debt by Moody’s and S&P.  If only one of Moody’s or S&P
announces a rating of the Borrower’s senior unsecured public debt, no Rating
shall be deemed to exist.

 

If the Level as determined by the Rating is not the same as the Level as
determined by the Leverage Ratio, but no more than one Level apart, then the
Applicable Margin and the Applicable Fee Rate shall correspond to the Level
which causes pricing to be lower.  If the Level as determined by the Rating is
more than one Level different from the Level as determined by the Leverage
Ratio, then the Applicable Margin and the Applicable Fee Rate shall be one Level
lower (i.e., lower pricing) than the higher of such two Levels.

 

Notwithstanding the foregoing, at any time at which the Interest Coverage Ratio
is less than 2.00 to 1.00, the Applicable Margin and Applicable Fee Rate
determined as provided above shall be increased based upon the Interest Coverage
Ratio as follows:

 

Interest Coverage Ratio

Less than 2.00 to 1.00
but greater than or equal
to 1.50 to 1.00

Less than 1.50 to 1.00
but greater than or
equal to 1.00 to 1.00

 

Less than 1.00 to 1.00

Increase in Applicable
Margin and Applicable Fee
Rate

 

0.125%

0.25%

0.375%

 

The Applicable Margin and Applicable Fee Rate shall be determined in accordance
with the foregoing table based on the Borrower’s status as reflected in the then
most recent Ratings and the then most recent annual or quarterly financial
statements of the Borrower delivered pursuant to Section 6.1(a) or (b) (the
“Financials”).  Adjustments, if any, to the Applicable Margin or Applicable Fee
Rate resulting from changes in the Leverage Ratio or Interest Coverage Ratio
shall be effective five Business Days after the Agent has received the
applicable Financials.  If the Borrower fails to deliver the Financials to the
Agent at the time required pursuant to Section 6.1, then the Applicable Margin
and Applicable Fee Rate shall be the highest Applicable Margin and Applicable
Fee Rate set forth in the foregoing table until five days after such Financials
are so delivered.  The Rating in effect on any date for the purposes of this
Schedule is that in effect at the close of business on such date.

 

9


 

In the event that any of the Financials or any certificate delivered by Borrower
under Section 6.2(b) is shown to be inaccurate (regardless of whether this
Agreement is in effect or any Loans or Commitments are outstanding when such
inaccuracy is discovered), and such inaccuracy, if corrected, would have led to
the application of a higher Applicable Margin and Applicable Fee Rate for any
period (an “Applicable Period”) than the Applicable Margin and Applicable Fee
Rate actually applied for such Applicable Period, then (i) the Borrower shall
immediately deliver to the Agent a correct certificate under Section 6.2(b) for
such Applicable Period, (ii) the Applicable Margin and Applicable Fee Rate shall
be determined at such higher Applicable Margin and Applicable Fee Rate for such
Applicable Period, and (iii) the Borrower shall immediately pay to the Agent
(for the benefit of the Lenders) the accrued additional interest and additional
fees owing as a result of such higher Applicable Margin and Applicable Fee Rate
for such Applicable Period.

 

In the event that any of the Financials or any certificate delivered by Borrower
under Section 6.2(b) is shown to be inaccurate and such inaccuracy, if
corrected, would have led to the application of a lower Applicable Margin and
Applicable Fee Rate for any Applicable Period than the Applicable Margin and
Applicable Fee Rate actually applied for such Applicable Period, and provided
such inaccuracy was not as a result of any fraudulent act, then (i) the Borrower
may, within 60 days of its discovery of such inaccuracy (but in no event later
than one (1) year after delivery of the inaccurate Financials or certificate),
deliver to the Agent a correct certificate under Section 6.2(b) for such
Applicable Period and (ii) provided this Agreement is then in effect, Borrower
may, from time to time after timely delivery of such correct certificate,
offset, against payments of interest and fees thereafter payable under this
Agreement to any Lender that received payments of interest and fees for the
Applicable Period (“Overpayments”) in excess of the fees and interest that would
have been payable to such Lender if such payment had been made based upon the
corrected Financials and certificate, amounts not to exceed in the aggregate the
Overpayments received by such Lender.  No Lender shall have any liability or
obligation with respect to any Overpayment received by any other Lender nor
shall any Lender have any liability or obligation with respect to any
Overpayment received by it other than Borrower’s right of offset hereunder.

 

 

 

IN WITNESS WHEREOF, the Borrower and the undersigned Lenders have caused this
Amendment to be duly executed as of the date first above written.

 

 

 

Borrower:

 

 

 

THE RYLAND GROUP, INC.

 

 

 

 

 

By:

/s/ Gordon A. Milne

 

Name:

Gordon A. Milne

 

Title:

Executive Vice President and Chief Financial Officer

 


 

 

Lenders:

 

 

 

JPMORGAN CHASE BANK, N.A.,

 

As Lender and Agent

 

 

 

 

 

By:

/s/ Kimberly Turner

 

Name:

Kimberly Turner

 

Its:

Executive Director

 

12


 

SIGNATURE PAGE TO FOURTH AMENDMENT TO CREDIT AGREEMENT

WITH THE RYLAND GROUP, INC.

 

 

 

BANK OF AMERICA, N.A.

 

 

 

 

 

By:

/s/ Michael W. Edwards

 

Name:

Michael W. Edwards

 

Title:

Senior Vice President

 

 

la-1010300

 


 

SIGNATURE PAGE TO FOURTH AMENDMENT TO CREDIT AGREEMENT

WITH THE RYLAND GROUP, INC.

 

 

 

THE ROYAL BANK OF SCOTLAND PLC

 

 

 

 

 

By:

/s/ William McGinty

 

Name:

William McGinty

 

Title:

Senior Vice President

 

 

la-1010300

 


 

SIGNATURE PAGE TO FOURTH AMENDMENT TO CREDIT AGREEMENT

WITH THE RYLAND GROUP, INC.

 

 

 

WACHOVIA BANK, NATIONAL
ASSOCIATION

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

la-1010300

 


 

SIGNATURE PAGE TO FOURTH AMENDMENT TO CREDIT AGREEMENT

WITH THE RYLAND GROUP, INC.

 

 

 

CITICORP NORTH AMERICA, INC.

 

 

 

 

 

By:

/s/ Marni McManus

 

Name:

Marni McManus

 

Title:

Vice President

 

 

la-1010300

 


 

SIGNATURE PAGE TO FOURTH AMENDMENT TO CREDIT AGREEMENT

WITH THE RYLAND GROUP, INC.

 

 

 

BARCLAYS BANK PLC

 

 

 

 

 

By:

/s/ Nicholas A. Bell

 

Name:

Nicholas A. Bell

 

Title:

Director

 

 

la-1010300

 


 

SIGNATURE PAGE TO FOURTH AMENDMENT TO CREDIT AGREEMENT

WITH THE RYLAND GROUP, INC.

 

 

 

COUNTRYWIDE BANK, N.A.

 

 

 

 

 

By:

/s/ Michael W. Edwards

 

Name:

Michael W. Edwards

 

Title:

Senior Vice President

 

 

la-1010300

 


 

SIGNATURE PAGE TO FOURTH AMENDMENT TO CREDIT AGREEMENT

WITH THE RYLAND GROUP, INC.

 

 

 

GUARANTY BANK

 

 

 

 

 

By:

/s/ Dan Killian

 

Name:

Dan Killian

 

Title:

Sr Vice President

 

 

la-1010300

 


 

SIGNATURE PAGE TO FOURTH AMENDMENT TO CREDIT AGREEMENT

WITH THE RYLAND GROUP, INC.

 

 

 

SUNTRUST BANK

 

 

 

 

 

By:

/s/ W. John Wendler

 

Name:

W. John Wendler

 

Title:

Senior Vice President

 

 

la-1010300

 


 

SIGNATURE PAGE TO FOURTH AMENDMENT TO CREDIT AGREEMENT

WITH THE RYLAND GROUP, INC.

 

JPMorgan Chase Bank, N.A. is the purchaser of the Commitment and Loans under the
Credit Agreement referenced above from the Federal Deposit Insurance Corporation
acting as receiver for Washington Mutual Bank, formerly known as Washington
Mutual Bank, F.A. and is the successor owner of the Commitment and Loans.

 

 

 

JPMORGAN CHASE BANK, N.A.

 

 

 

By:

/s/ Gary Handcox

 

Name:

Gary Handcox

 

Title:

Senior Vice President

 

 

la-1010300

 

SIGNATURE PAGE TO FOURTH AMENDMENT TO CREDIT AGREEMENT

WITH THE RYLAND GROUP, INC.

 

 

 

WASHINGTON MUTUAL BANK, FA

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

la-1010300

 


 

SIGNATURE PAGE TO FOURTH AMENDMENT TO CREDIT AGREEMENT

WITH THE RYLAND GROUP, INC.

 

 

 

REGIONS BANK

 

 

 

 

 

 

 

 

By:

/s/ Ronny Hudspeth

 

Name:

Ronny Hudspeth

 

Title:

Senior Vice President

 

 

la-1010300

 


 

SIGNATURE PAGE TO FOURTH AMENDMENT TO CREDIT AGREEMENT

WITH THE RYLAND GROUP, INC.

 

 

 

PNC BANK, NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ Douglas G. Paul

 

Name:

Douglas G. Paul

 

Title:

Senior Vice President

 

 

la-1010300

 


 

SIGNATURE PAGE TO FOURTH AMENDMENT TO CREDIT AGREEMENT

WITH THE RYLAND GROUP, INC.

 

 

 

UBS LOAN FINANCE LLC

 

 

 

 

 

By:

/s/ Irja R. Otsa

 

Name:

Irja R. Otsa

 

Title:

Associate Director

 

 

 

By:

/s/ Richard L. Tavrow

 

Name:

Richard L. Tavrow

 

Title:

Director

 

 

la-1010300

 


 

SIGNATURE PAGE TO FOURTH AMENDMENT TO CREDIT AGREEMENT

WITH THE RYLAND GROUP, INC.

 

 

 

COMERICA BANK

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

la-1010300

 


 

SIGNATURE PAGE TO FOURTH AMENDMENT TO CREDIT AGREEMENT

WITH THE RYLAND GROUP, INC.

 

 

 

NATIXIS

 

 

 

 

 

By:

/s/ Natalie Trojan

 

Name:

Natalie Trojan

 

Title:

Director

 

 

 

By:

/s/ Marie-Edith Dugeny

 

Name:

Marie-Edith Dugeny

 

Title:

Managing Director

 

 

la-1010300

 


 

SIGNATURE PAGE TO FOURTH AMENDMENT TO CREDIT AGREEMENT

WITH THE RYLAND GROUP, INC.

 

 

 

CALYON NEW YORK BRANCH

 

 

 

 

 

By:

/s/ Robert Smith

 

Name:

Robert Smith

 

Title:

Managing Director

 

 

 

By:

/s/ Brian Myers

 

Name:

Brian Myers

 

Title:

Managing Director

 

 

la-1010300

 


 

SIGNATURE PAGE TO FOURTH AMENDMENT TO CREDIT AGREEMENT

WITH THE RYLAND GROUP, INC.

 

 

 

CITY NATIONAL BANK

 

 

 

 

 

By:

/s/ Xavier Barrera

 

Name:

Xavier Barrera

 

Title:

Vice President

 

 

la-1010300

 


 

SIGNATURE PAGE TO FOURTH AMENDMENT TO CREDIT AGREEMENT

WITH THE RYLAND GROUP, INC.

 

 

 

THE GOVERNOR AND COMPANY OF
THE BANK OF IRELAND

 

 

 

 

 

By:

/s/ Conor Linehan

 

Name:

Conor Linehan

 

Title:

Director

 

 

 

By:

/s/ Robert D. Gominiak

 

Name:

Robert D. Gominiak

 

Title:

Director

 

 

la-1010300

 


 

SIGNATURE PAGE TO FOURTH AMENDMENT TO CREDIT AGREEMENT

WITH THE RYLAND GROUP, INC.

 

 

 

CHANG HWA COMMERCIAL BANK,

 

LTD., LOS ANGELES BRANCH

 

 

 

 

 

By:

/s/ Tom Tsai

 

Name:

Tom Tsai

 

Title:

VP & Assistant General Manager

 

 

la-1010300

 

SIGNATURE PAGE TO FOURTH AMENDMENT TO CREDIT AGREEMENT

WITH THE RYLAND GROUP, INC.

 

 

 

FIRST COMMERCIAL BANK,

 

LOS ANGELES BRANCH

 

 

 

 

 

By:

/s/ Wen-Han Wu

 

Name:

Wen-Han Wu

 

Title:

Deputy and General Manager

 

 

 

 

la-1010300

 

 


 

SIGNATURE PAGE TO FOURTH AMENDMENT TO CREDIT AGREEMENT

WITH THE RYLAND GROUP, INC.

 

 

 

MALAYAN BANKING BERHAD,

 

NEW YORK BRANCH

 

 

 

 

 

By:

/s/ Fauzi Zulkifli

 

Name:

Fauzi Zulkifli

 

Title:

General Manager

 

 

 

 

la-1010300

 

 


 

SCHEDULE 1

 

COMMITMENTS

 

Lender

Pro rata
Share

Existing
Commitment

Pro forma
Commitment For
Fourth
Amendment

 

 

 

 

 

 

 

JPMORGAN / WASHINGTON MUTUAL BANK

13.3216

%

$73,268,636.97

 

$26,643,140.72

 

REGIONS BANK

4.4111

 

24,261,138.07

 

8,822,232.03

 

BANK OF AMERICA, N.A.

8.8222

 

48,522,276.14

 

17,644,464.05

 

BANK OF IRELAND

1.9850

 

10,917,512.13

 

3,970,004.41

 

BARCLAYS BANK PLC

6.6167

 

36,391,707.10

 

13,233,348.04

 

CALYON NY BRANCH

2.6467

 

14,556,682.84

 

5,293,339.21

 

CHANG HWA COMMERCIAL BANK LTD.

0.8822

 

4,852,227.61

 

1,764,446.40

 

CITICORP NORTH AMERICA INC.

8.8222

 

48,522,276.14

 

17,644,464.05

 

CITY NATIONAL BANK, N.A.

2.2056

 

12,130,569.04

 

4,411,116.01

 

COMERICA BANK

3.0878

 

16,982,796.64

 

6,175,562.41

 

COUNTRYWIDE BANK, N.A.

6.6167

 

36,391,707.10

 

13,233,348.04

 

FIRST COMMERCIAL BANK

0.8822

 

4,852,227.61

 

1,764,446.40

 

GUARANTY BANK

5.7345

 

31,539,479.49

 

11,468,901.63

 

MALAYAN BANK BERHAD

0.4411

 

2,426,113.81

 

882,223.20

 

NATIXIS, SA

3.0878

 

16,982,796.64

 

6,175,562.41

 

PNC

3.9700

 

21,835,024.26

 

7,940,008.82

 

THE ROYAL BANK OF SCOTLAND PLC

8.8222

 

48,522,276.14

 

17,644,464.05

 

SUNTRUST BANK, INC.

5.2933

 

29,113,365.68

 

10,586,678.43

 

UBS AG

3.5289

 

19,408,910.45

 

7,057,785.62

 

WACHOVIA BANK, N.A.

8.8222

 

48,522,276.14

 

17,644,464.05

 

 

100.0000

%

$550,000,000.00

 

$200,000,000.00

 

 

 

la-1010300

 


 

EXHIBIT A

 

BORROWING BASE CERTIFICATE

 

The undersigned, being the duly elected
                                               of The Ryland Group, Inc. (the
“Company”) hereby certifies that the following is a true and correct calculation
of the Borrowing Base as of                            (the “Statement Date”). 
Capitalized terms used but not defined herein shall have the meanings set forth
in the Credit Agreement dated as of January 12, 2006, as amended, extended,
supplemented or otherwise modified from time to time (the “Agreement”), by and
among the Company, the several financial institutions party thereto (the
“Lenders”) and JPMorgan Chase Bank, N,A,, as agent for the Lenders.

 

Period Ending/Statement Date:

                                            , 200  

 

 

 

($000’s)

 

 

 

Homes Proceeds Receivables

 

 $

Sold - Construction in Progress/Completed

 

 $

Unsold - Construction in Progress/Completed

 

 $

Finished Lots

 

 $

Land Under Development

 

 $

Raw Land - Entitled

 

 $

Raw Land - Unentitled

 

 $

 

 

 

 

Total Inventory

 

 $

 

 

Borrowing Base Calculation

 

A.            Borrowing Base.

 

1.             The following Unencumbered Real Estate Inventory, Home Proceeds
Receivables and Unrestricted Cash of the Company and any Guarantor qualify for
inclusion in the Borrowing Base (all figures are as of Statement Date):

 

100% of Unrestricted Cash in excess of $25,000,000 minus the sum of the
principal amount of all Revolving Loans and Swing Line Exposure:

 

 $

90% of Home Proceeds Receivable

 

 $

90% of the book value of Sold Construction in Progress and Sold Completed Units

 

 $

80% of the book value of Unsold Construction in Progress and Unsold Completed
Units

 

 $

70% of the book value of Finished Lots

 

 $

50% of the book value of Land Under Development

 

 $

25% of the book value of Raw Land – Entitled

 

 $

 

 

 

 

Total

 

 $

 

 

 

la-1010300

 


 

2.             The sum of 70% of Finished Lots, 50% of Land Under Development
and 25% of Raw Land Entitled shall not exceed 40% of the Borrowing Base

 

70% of the book value of Finished Lots

 

$

 

50% of the book value of Land Under Development

 

$

 

25% of the book value of Raw Land - Entitled

 

$

 

 

 

$

 

40% of Borrowing Base

 

$

 

Cushion/(Violation)

 

$

 

 

3.             25% of the book value of Raw Land - Entitled shall not exceed 10%
of the Borrowing Base

 

25% of book value of Raw Land - Entitled

 

$

 

10% of Borrowing Base

 

$

 

Cushion/(Violation)

 

$

 

 

4.             The Total Borrowing Base equals the total in item 1 above

 

Less adjustments (if any) required under item 2 or 3 above

 

$

 

 

 

 

 

Total Borrowing Base

 

$

 

 

B.            Senior Permitted Debt. The following figures are as of the
Statement Date:

 

Senior Permitted Debt:

 

 

 

Loans, including Swing Line Loans (excluding Swing Line Exposure in the amount
of cash collateral held pursuant to Section 2.23(b)

 

$

 

Outstanding Facility LCs issued under the Agreement (excluding LC Exposure in
the amount of cash collateral held pursuant to Sections 2.19.12 or 2.23(b)

 

$

 

Reimbursement Obligations

 

$

 

Other Senior Permitted Debt (as itemized in Annex I)

 

$

 

Total Senior Permitted Debt

 

$

 

 

 

 

 

Borrowing Base surplus/(deficit)

 

$

 

 

IN WITNESS WHEREOF, the undersigned has executed this Borrowing Base Certificate
as of                                               , 200  .

 

 

 

 

 

la-1010300

 


 

ANNEX I

 

TO BORROWING BASE CERTIFICATE

 

Description of other Senior Permitted Debt

Amount

 

 

 

a.

5.375% Senior Notes due 2015

$

b.

5.375% Senior Notes due 2012

$

c.

6.875% Senior Notes due 2013

$

d.

Third party financial LC’s

$

e.

 

$

 

 

 

 

 

 

$

 

 

 

la-1010300

 


 

Appendix I

 

CONSENT AND AGREEMENT OF GUARANTORS

 

THIS CONSENT AND AGREEMENT OF GUARANTORS (“Consent”) is executed and delivered
as of January 22, 2009, by the undersigned (the “Guarantors”), in favor of the
“Lenders” under that certain Credit Agreement dated January 12, 2006, among The
Ryland Group, Inc., the Lenders from time to time parties thereto and JPMorgan
Chase Bank, N.A., in its capacity as Agent.  Such Credit Agreement, as it has
been and may be amended, modified or supplemented from time to time, is
hereinafter referred to as the “Credit Agreement.”  Unless otherwise defined
herein, capitalized terms used herein shall have the meanings ascribed to them
in the Credit Agreement.

 

W I T N E S S E T H:

 

WHEREAS, the Guarantors have executed and delivered a Guaranty dated January 12,
2006 in favor of the Lenders under the Credit Agreement or a Supplemental
Guaranty thereto (collectively, the “Guaranty”); and

 

WHEREAS, the Borrower, the Agent and certain Lenders have entered into that
certain Fourth Amendment to Credit Agreement of even date herewith amending the
Credit Agreement (the “Amendment”); and

 

WHEREAS, it is a condition to the Amendment that the Guarantors shall have
executed this Consent;

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Guarantors hereby consent to the Amendment
and agree that (a) the Guaranty continues in full force and effect and (b) they
have no defense, counterclaims or offsets with respect to any of their
respective obligations under the Guaranty..

 

 

la-1010300

 


 

IN WITNESS WHEREOF, this Consent has been duly executed by the Guarantors as of
the day and year first set forth above.

 

[Guarantors]

 

 

la-1010300

 
